department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division significant index no oct contact person id number contact telephone reference t eo b4 legend a x y zz dear sir or madam this is in response to m's request for a ruling under sec_4942 and sec_4943 of the internal_revenue_code as amended and supplemented by m’s authorized legal_representative facts m has been recognized as exempt under sec_501 and classified ‘as a private_operating_foundation under sec_4942 of the code m’s primary activity is the operation of a museum facility the museum’s activities are devoted to the procurement restoration maintenance and display of vintage motor sport vehicles m currently maintains a collection of vintage motorcycles and automobiles in addition to providing exhibits of its collection of motorcycles and autos at its museum located in the business district of downtown o m also lends certain pieces of its collection to other museums and exhibitions for display in addition to the operation of the museum facility m also sponsors the m racing team the racing team's activities are devoted to promoting and encouraging interest in vintage motor sports the taxpayer states that currently the racing team does not have a permanent facility conducive to testing and preparing the motorcycles for events in which they participate m states that it has determined that the size of its current space is not adequate to display its collection and to test and operate its vintage motorcycles m proposes to build a new museum facility and a racetrack to display and operate its collection of motorcycles and automobiles m has entered into a lease agreement with the city of o to lease acres of land valued at x dollars for the construction of a new museum facility a racetrack and campgrounds the terms of the agreement requires m to pay y dollars per year to the city of o m will sublease a portion of the property to its wholly owned limited_liability_company llc n which will-be an entity disregarded for federal tax purposes m states that n will build own operate and lease a -mile road racetrack and campground facility at a construction cost of z dollars m will provide sufficient funding to n for the construction of the track and campground facilities m represents that the racetrack will be leased and or used by n for the following purposes demonstrations and tests of motorcycles and automobiles restored at m testing and practicing for the m racing team hosting various motorcycles and automotive racing events leasing of track to an independent promoter allowing area colleges and technical schools to have access for mechanic training and defensive driving training schools providing a facility for fundraising events and leasing of track to third parties ie manufacturers dealers and parts suppliers os for use as a testing facility or marketing purposes m states that in future years the track will allow promoters to host both vintage and professional events n will lease the track to race or event promoters for a flat fee and or a percentage of the gross_receipts for admission m states that it anticipates that no more than four major events and six middle market events would be held at the track each year m further states that it anticipates that the track would be available approximately of the year for lease to manufacturers dealers parts suppliers etc as a testing facility or for marketing purposes these activities would take place primarily during the week and only when m is not using the track m states that auto and motorcycle manufacturers might use the facility to test new models and to film commercials dealers would have the opportunity to preview new models to preferred customers part suppliers would have the opportunity to demonstrate their products to clients or test their products on the track daily fees would be charged m states that the services provided by n and m during the leasing activities for races testing by third parties driving schools etc will include basic track maintenance and security in addition n will also contract for concession services by local civic groups and gasoline services during racing events n will receive a percentage of the gross_receipts from concession sales as weil as sales by any outside gasoline suppliers parking will also be provided to the general_public during the events in addition to the racetrack m through n will also construct and operate a campground m represents that the campground will be marketed as an additional attraction to the museum since of the visitors to the museum may be from out of state the campground will contain improved campsites with water and power hookups and unimproved sites the rates for use of the campground facility will be a dollars per day for unimproved sites and b dollars for improved sites with a maximum stay of days it is anticipated that many camp users will visit the museum applicable law sec_4943 of the code imposes an excise_tax on the excess_business_holdings of a private_foundation in a business_enterprise sec_4943 of the code provides that the term business_enterprise does not include - a a functionally_related_business as defined in sec_4942 of the code or f 35s b a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_4942 of the code provides that the term ‘functionally related business’ means- a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the charitable educational or other similar exempt_purpose of the organization sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated for religious charitable or educational_purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code describes the term unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined under sec_513 regularly carried on by it less certain deductions but with modifications provided in sec_512 for purposes of determining unrelated_business_taxable_income section b excludes rents_from_real_property sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to tax under sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of its exemption under sec_501 sec_513 of the code and sec_1 b of the regulations provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the - organization sec_53_4942_a_-2 f iii ‘functionally related business' means- of the regulations provides that the term a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the charitable educational or other similar exempt_purpose of the organization example sec_1 and of sec_53_4942_a_-2 f iii provides the following illustrations of a functionally_related_business exampie x a private_foundation maintains a community of historic value which is open to the general_public for the convenience of the public x through a wholly owned separately incorporated taxable entity maintains a restaurant and hotel in such community such facilities are within the larger aggregate of activities which makes available for public enjoyment the various buildings of historic interest and which is related to x's exempt_purpose thus the operation of the restaurant and hotel under such circumstances constitutes a functionally_related_business example y a private_foundation as part of its medical_research program under sec_501 publishes a medical journai in carrying out its exempt_purpose space in the journal is sold for commercial advertising notwithstanding the fact that the advertising activity may be subject_to the tax imposed by sec_511 such activity is within a larger complex of endeavors which makes available to the scientific community and the general_public developments with respect to medical_research and is therefore a functionally_related_business the general explanation of the tax reform act of blue_book prepared by the staff of the joint_committee on intemal revenue taxation date includes the following explanation to the exception an exception to the limitation on the holding of business interests in provided in the case of a business which is related under the provisions dealing with taxes on unrelated_business_income another exception is provided even where the business although unrelated to the direct activities of the foundation is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of such organization for income or - funds or the use if makes of the profits derived to the exempt purposes of the organization these exceptions are intended to make clear that certain types of business activities may continue to be held by the foundation notwithstanding the general tule for example the inn and lodge at colonial williamsburg are separately incorporated taxable entities but are owned by the foundation for the convenience of the general_public visiting williamsburg also many museums maintain cafeterias and snack bars for the convenience of the public visiting the museums although advertising in a foundation’s journal may be an unrelated_trade_or_business it comes under the second of these exceptions if the foundation's journal is related to the foundation’s exempt purposes such business activities do not have to be disposed of under these provisions revrul_80_297 1980_2_cb_196 situation provides that a school operating a tennis club through its own employees who performed substantial services for the participants in the club could not exclude the income received as rent from real_property situation of revrul_80_297 describes a school that merely provides its tennis facilities available to an unrelated individual for ten weeks at a fixed fee which does not depend in whole or in part on the income or profits from the leased property in situation the school provided the leased facilities without the provision of any services situation provides that unlike situation where the school itself provided services the school in situation furnishes the facilities without services for a fixed fee which does not depend on the income or profits derived from the leased property situation concludes that the income received from the leased property constitutes rents_from_real_property under sec_512 of the code revrul_80_298 1980_2_cb_197 provides that a university leasing its stadium to a professional football team and furnishing grounds and playing field maintenance dressing room linens and stadium dressing rooms was furnishing substantial services for the convenience of the lessee the provision of such substantial services for the convenience of the lessee go beyond those usually rendered in connection with the rental of space for occupancy only rev concludes that the income derived from the university's leasing of its stadium is not excluded from unrelated_business_taxable_income as rent from real_property under sec_512 of the code rationale automobiles and motorcycles m will construct a new museum facility to display its collection of vintage in addition m will also finance the construction of a -- racetrack and campground facility in close proximity to the museum the racetrack will be used by the m racing team to conduct demonstration races which will be open to the public and otherwise operate vehicles in its collection of vintage motorcycles and automobiles the campground facility will also be provided for use by visitors to the museum the racetrack and campground facility will be owned and operated by n m’s wholly owned separately incorporated limited_liability_company in a manner similar to the organizations described in example sec_1 and of sec_53_4942_a_-2 iii of the regulations such facilities are within the larger aggregate of n's endeavors which promote m’s exempt purposes of making available displays of m's vintage autos and motorcycles and encouraging interest in vintage motor sports thus n's racetrack and campground under such circumstances constitute functionally related businesses pursuant fo sec_4942 of the code therefore the ownership and operation of the racetrack and campground facility by n will not constitute business enterprises for purposes of sec_4943 of the code rulings based on the above we rule as follows the ownership and operation of the racetrack and campground by n will constitute functionally related businesses as defined in sec_4942 therefore n is not a business_enterprise pursuant to sec_4943 a and the excess_business_holdings_excise_tax imposed by sec_4943 will not apply to m’s holdings in n this ruling does not purport to rule on any other provisions of the code and specifically does not purport to rule on whether any activities described herein are subject_to the unrelated_business_income_tax under sec_511 of the code this ruling is directed only to m and n sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours tgned robert c harper jr robert c harper jr manager exempt_organizations technical group
